Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This action is in response to claims filed on April 5th, 2022. Claims 1 and 8 are amended. Further, the claims 1, 3-4, 8, and 10-11 are amended, and claim(s) 4 and 9 are cancelled, because of the Examiner’s Amendment and interview conducted on June 7th, 2022 included herein. Claims 1, 3-8, and 10-14 are therefore pending and currently under consideration for patentability.
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in correspondence with Tomas A. Prieto (Reg. No. 60,675) on June 8th, 2022. The application has been amended as follows:
Amendments to the Claims:
1.   (Currently Amended) At least one non-transitory computer readable storage medium storing instructions that, when executed by at least one processor, cause the at least one processor to:  
for each of a plurality of intended recipient profiles included in a list of intended recipients, each of the intended recipient profiles corresponding to an intended recipient:
determine a frequency value for the intended recipient profile, wherein the frequency value comprises a number of times the intended recipient corresponding to the intended recipient profile has opened received campaign messages during a pre-defined preceding period of time;
determine a recency value for the intended recipient profile, wherein the recency value comprises an elapsed time since the intended recipient corresponding to the intended recipient profile has opened a campaign message from the received campaign messages; and
determine a fatigue status for the intended recipient profile based on the frequency value and recency value, wherein the fatigue status comprises one of: saturated, undersaturated, or unsaturated, wherein determining the fatigue status based on the frequency value and recency value further comprises:
if the intended recipient has not been sent any campaign messages during the pre-defined preceding period of time, set the fatigue status to undersaturated;
if the recency value indicates that the intended recipient has not opened any received campaign messages during the pre-defined preceding period of time, set the fatigue status to saturated;
determine whether there is a decreased level of engagement based on a percentage response rate over the pre-defined preceding period of time and at least one prior pre-defined period of time;
if there is a decreased level of engagement, set the fatigue status to saturated;
if there is not a decreased level of engagement, set the fatigue status to unsaturated;
remove at least one of the intended recipient profiles from the list of intended recipients based on a determined saturated fatigue status; 
transmit a new campaign message to the intended recipient corresponding to each of the plurality of intended recipient profiles remaining on the list of intended recipients;
for each of the plurality of intended recipient profiles having a saturated fatigue status, maintain the removed intended recipient profile off the list of intended recipients for a first pre-determined period of time; and
in response to determining that the first pre-determined amount of time has elapsed, add the removed intended recipient profile to the list of intended recipients.
2. (Cancelled) 
3. (Currently Amended) The at least one non-transitory computer-readable storage medium of claim [[2]]1, wherein the first predetermined period of time is determined as a function of a number of times that the removed intended recipient profile has been removed from the list of intended recipients.  
4. (Currently Amended) The at least one non-transitory computer-readable storage medium of claim [[2]]1, further comprising instructions that cause the at least one processor to:
      
transition the removed intended recipient profile to a safe state for a second pre-determined amount of time; and 

while the removed intended recipient profile remains in the safe state:  
monitor responses to subsequent campaign messages by the intended recipient corresponding to the removed intended recipient profile; and
exclude the removed intended recipient profile from determining the frequency value and the recency value.  
5.  (Original) The at least one non-transitory computer-readable storage medium of claim 4, further comprising instructions that cause the at least one processor to, upon expiration of the second pre-determined about of time:
transition the removed intended recipient profile from the safe state to a normal state based on the monitored responses; and
in response to transitioning the removed intended recipient profile to the normal state, continuing to determine the frequency value and the recency value for the removed intended recipient profile.  
6. (Original) The at least one non-transitory computer-readable storage medium of claim 1, further comprising instructions that cause the at least one processor to, for each of the plurality of intended recipient profiles remaining on the list of intended recipients:
continue to determine the frequency value;
continue to determine the recency value; and
determine an updated fatigue status based on the frequency and recency, wherein the updated fatigue status comprises one of saturated, undersaturated, or unsaturated.  
7.  (Original) The at least one non-transitory computer-readable storage medium of claim 1, wherein the instructions to remove the at least one of the intended recipient profiles from the list of intended recipients based on the saturated fatigue status further comprises instructions that cause the at least one processor to:
determine that each of subset of the plurality of intended recipient profiles has a saturated fatigue status based on the respective frequency value and recency value;
calculate a fatigue score for each of the subset of the plurality of intended recipient profiles;
rank the subset of the plurality of intended recipient profiles based on the fatigue scores from highest to lowest;
segment the ranked subset according to at least one breakpoint into a plurality of sub-segments, wherein a top-ranked sub-segment includes at least intended recipient profile having the highest fatigue score; and
remove the at least one of the intended recipient profiles from the top-ranked sub-segment from the list of intended recipients.  
8.   (Currently Amended) A method for reducing online campaign traffic based on user saturation, the method comprising:
for each of a plurality of intended recipient profiles included in a list of intended recipients, each of the intended recipient profiles corresponding to an intended recipient:
determining, by at least one processor, a frequency value for the intended recipient profile, wherein the frequency value comprises a number of times the intended recipient corresponding to the intended recipient profile has opened received campaign messages during a pre-defined preceding period of time;
determining, by the at least one processor, a recency value for the intended recipient profile, wherein the recency value comprises an elapsed time since the intended recipient corresponding to the intended recipient profile has opened a campaign message from the received campaign messages; and
determining, by the at least one processor, a fatigue status for the intended recipient profile based on the frequency value and recency value, wherein the fatigue status comprises one of saturated, undersaturated, or unsaturated, wherein determining the fatigue status based on the frequency value and recency value further comprises:
if the intended recipient has not been sent any campaign messages during the pre-defined preceding period of time, setting the fatigue status to undersaturated;
if the recency value indicates that the intended recipient has not opened any received campaign messages during the pre-defined preceding period of time, setting the fatigue status to saturated;
determining, by the at least one processor, whether there is a decreased level of engagement based on a percentage response rate over the pre-defined preceding period of time and at least one prior pre-defined period of time;
if there is a decreased level of engagement, setting the fatigue status to saturated;
      if there is not a decreased level of engagement, setting the fatigue status to unsaturated; 
removing, by the at least one processor, at least one of the intended recipient profiles from the list of intended recipients based on a determined saturated fatigue status; and
transmitting, by the at least one processor, a new campaign message to the intended recipient corresponding to each of the plurality of intended recipient profiles remaining on the list of intended recipients;
maintaining, by the at least one processor and for each of the plurality of intended recipient profiles having an saturated fatigue status, the removed intended recipient profile off the list of intended recipients for a first pre-determined period of time; and
in response to determining that the first pre-determined amount of time has elapsed, adding, by the at least one processor, the removed intended recipient profile to the list of intended recipients. 
9.  (Cancelled) 
10. (Currently Amended) The method of claim [[9]]8, wherein the first predetermined period of time is determined as a function of a number of times that the removed intended recipient profile has been removed from the list of intended recipients.  
11. (Currently Amended)) The method of claim [[10]]8, further comprising:

transitioning, by the at least one processor, the removed intended recipient profile to a safe state for a second pre-determined amount of time; and

while the removed intended recipient profile is in the safe state: 
monitoring, by the at least one processor, responses to subsequent campaign messages by the intended recipient corresponding to the removed intended recipient profile; and
excluding, by the at least one processor, the removed intended recipient profile from determining the frequency value and the recency value.  
12. (Original) The method of claim 11, further comprising, upon expiration of the second pre-determined about of time:
transitioning, by the at least one processor, the removed intended recipient profile from the safe state to a normal state based on the monitored responses; and
continuing, by the at least one processor and in response to transitioning the removed intended recipient profile to the normal state, to determine the frequency value and the recency value for the removed intended recipient profile.  
13. (Original) The method of claim 8, further comprising:
for each of the plurality of intended recipient profiles remaining on the list of intended recipients:
continuing, by the at least one processor, to determine the frequency value;
continuing, by the at least one processor, to determine the recency value; and
determining, by the at least one processor, an updated fatigue status based on the frequency and recency, wherein the updated fatigue status comprises one of saturated, undersaturated, or unsaturated.  
14.  (Original) The method of claim 8, wherein the step of removing further comprises:
determining, by the at least one processor, that each of subset of the plurality of intended recipient profiles has a saturated fatigue status based on the respective frequency value and recency value;
calculating, by the at least one processor, a fatigue score for each of the subset of the plurality of intended recipient profiles;
ranking, by the at least one processor, the subset of the plurality of intended recipient profiles based on the fatigue scores from highest to lowest;
segmenting, by the at least one processor, the ranked subset according to at least one breakpoint into a plurality of sub-segments, wherein a top-ranked sub-segment includes at least intended recipient profile having the highest fatigue score; and
removing, by the at least one processor, the at least one of the intended recipient profiles from the top-ranked sub-segment from the list of intended recipients. 

Claim Rejections - 35 USC §101 – Withdrawn
Per Applicant’s amendments and arguments with respect to the rejection of claims 1, 3-8, and 10-14 under 35 U.S.C. 101 been fully considered and patent eligible.
More specifically, in accordance with the recently issued “2019 Revised Patent Subject Matter Eligibility Guidance” (hereinafter “PEG”), while the Examiner notes that the claimed subject matter indeed recites a judicial exception of determining, by at least one processor, a frequency value for the intended recipient profile, wherein the frequency value comprises a number of times the intended recipient corresponding to the intended recipient profile has opened received campaign messages during a pre-defined preceding period of time; determining, by the at least one processor, a recency value for the intended recipient profile, wherein the recency value comprises an elapsed time since the intended recipient corresponding to the intended recipient profile has opened a campaign message from the received campaign messages; and determining, by the at least one processor, a fatigue status for the intended recipient profile based on the frequency value and recency value, wherein the fatigue status comprises one of saturated, undersaturated, or unsaturated;  removing, by the at least one processor, at least one of the intended recipient profiles from the list of intended recipients based on a determined saturated fatigue status; and transmitting, by the at least one processor, a new campaign message to the intended recipient corresponding to each of the plurality of intended recipient profiles remaining on the list of intended recipients (i.e., recite a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas. The claims are also directed to mathematical concepts (mathematical relationships).
However, the claimed subject matter contains additional elements that are deemed to integrate the exception into a practical application of the exception, thereby resulting in the claimed subject matter not being “directed to” the judicial exception (i.e. “PEG” Revised Step 2A Prong Two=No). Specifically, the additional elements of “wherein determining the fatigue status based on the frequency value and recency value further comprises: if the intended recipient has not been sent any campaign messages during the pre-defined preceding period of time, set the fatigue status to undersaturated; if the recency value indicates that the intended recipient has not opened any received campaign messages during the pre-defined preceding period of time, set the fatigue status to saturated; determine whether there is a decreased level of engagement based on a percentage response rate over the pre-defined preceding period of time and at least one prior pre-defined period of time; if there is a decreased level of engagement, set the fatigue status to saturated; if there is not a decreased level of engagement, set the fatigue status to unsaturated; remove at least one of the intended recipient profiles from the list of intended recipients based on a determined saturated fatigue status; transmit a new campaign message to the intended recipient corresponding to each of the plurality of intended recipient profiles remaining on the list of intended recipients; for each of the plurality of intended recipient profiles having a saturated fatigue status, maintain the removed intended recipient profile off the list of intended recipients for a first pre-determined period of time; and in response to determining that the first pre-determined amount of time has elapsed, add the removed intended recipient profile to the list of intended recipients”, integrate the exception into a practical application in accordance with and in light of [0070-0073] of Applicant’s specification. 
More specifically, the Examiner notes that as per [0081], it is stated that “campaign platform 110 determines whether a recipient 120 in the safe state may be moved back to the normal state based on a determination of the recency/frequency values. If there are recent responses to messages sent in the safe state up to a certain threshold, then such intended recipients 120 can be moved into the normal state. This threshold and recency/frequency is the same process used for determining whether a recipient should be saturated or unsaturated discussed herein. As discussed herein, if an intended recipient 120 falls in engagement (measured by the local mean of engagement divided by the global mean of engagement) for a certain number of days, they become saturated …”
Based on these findings of fact, the Examiner considers the claimed subject matter satisfying the following: improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), and/or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Therefore, claims 1, 3-8, and 10-14 are deemed patent eligible.
Claim Rejections - 35 USC §102/103 – Withdrawn
With respect to claims 1, 3-8, and 10-14 were fully considered and were persuasive. The rejection under 35 USC §103 of pending claims 1, 3-8, and 10-14 is withdrawn.	

Allowable Subject Matter
Claims 1, 3-8, and 10-14 are allowed. The closest prior art of record is U.S. Pub. 20180219819 (“O’Brien”) in view of U.S Pub. 20180167473 (“Gierada”).
The following is a statement of reasons for the indication of allowable subject matter:
The Examiner notes that after an exhaustive prior art search, the claimed subject matter of claims 1 and 8 appears to be potentially allowable in view of prior art. Specifically, the Examiner was unable to find the specifically “wherein determining the fatigue status based on the frequency value and recency value further comprises: if the intended recipient has not been sent any campaign messages during the pre-defined preceding period of time, set the fatigue status to undersaturated; if the recency value indicates that the intended recipient has not opened any received campaign messages during the pre-defined preceding period of time, set the fatigue status to saturated; determine whether there is a decreased level of engagement based on a percentage response rate over the pre-defined preceding period of time and at least one prior pre-defined period of time; if there is a decreased level of engagement, set the fatigue status to saturated; if there is not a decreased level of engagement, set the fatigue status to unsaturated; remove at least one of the intended recipient profiles from the list of intended recipients based on a determined saturated fatigue status; transmit a new campaign message to the intended recipient corresponding to each of the plurality of intended recipient profiles remaining on the list of intended recipients; for each of the plurality of intended recipient profiles having a saturated fatigue status, maintain the removed intended recipient profile off the list of intended recipients for a first pre-determined period of time; and in response to determining that the first pre-determined amount of time has elapsed, add the removed intended recipient profile to the list of intended recipients.” 
	O’Brien discloses an electronic message management platform that enables management and execution of electronic message campaigns while appropriately managing challenges presented by spam filters, black lists, and domain blocking technologies, and that includes elements for managing an electronic message campaign based on dynamic conditions, quality measures, engagement factors, and other measures, factors and conditions, but fail to disclose, wherein determining the fatigue status based on the frequency value and recency value further comprises: if the intended recipient has not been sent any campaign messages during the pre-defined preceding period of time, set the fatigue status to undersaturated; if the recency value indicates that the intended recipient has not opened any received campaign messages during the pre-defined preceding period of time, set the fatigue status to saturated; determine whether there is a decreased level of engagement based on a percentage response rate over the pre-defined preceding period of time and at least one prior pre-defined period of time; if there is a decreased level of engagement, set the fatigue status to saturated; if there is not a decreased level of engagement, set the fatigue status to unsaturated; remove at least one of the intended recipient profiles from the list of intended recipients based on a determined saturated fatigue status; transmit a new campaign message to the intended recipient corresponding to each of the plurality of intended recipient profiles remaining on the list of intended recipients; for each of the plurality of intended recipient profiles having a saturated fatigue status, maintain the removed intended recipient profile off the list of intended recipients for a first pre-determined period of time; and in response to determining that the first pre-determined amount of time has elapsed, add the removed intended recipient profile to the list of intended recipients.
	Gierada discloses a system for measuring audience engagement levels for media based on registered panel members. That is, an audience measurement entity (AME) enrolls people who consent to being monitored into a panel. The AME then monitors those panel members to determine media (e.g., television programs, radio programs, movies, DVDs, advertisements, streaming media, websites, etc.) presented to those panel members. In this manner, the AME can determine exposure metrics for different media based on the collected media measurement data.
Further the system is used for monitoring user access to Internet resources, such as webpages, advertisements and/or other Internet-accessible media, have evolved significantly over the years. Internet-accessible media is also known as online media. Some known systems monitor online media primarily through server logs. In particular, entities serving media on the Internet can use known techniques to log the number of requests received at their servers for media., but fails to disclose, wherein determining the fatigue status based on the frequency value and recency value further comprises: if the intended recipient has not been sent any campaign messages during the pre-defined preceding period of time, set the fatigue status to undersaturated; if the recency value indicates that the intended recipient has not opened any received campaign messages during the pre-defined preceding period of time, set the fatigue status to saturated; determine whether there is a decreased level of engagement based on a percentage response rate over the pre-defined preceding period of time and at least one prior pre-defined period of time; if there is a decreased level of engagement, set the fatigue status to saturated; if there is not a decreased level of engagement, set the fatigue status to unsaturated; remove at least one of the intended recipient profiles from the list of intended recipients based on a determined saturated fatigue status; transmit a new campaign message to the intended recipient corresponding to each of the plurality of intended recipient profiles remaining on the list of intended recipients; for each of the plurality of intended recipient profiles having a saturated fatigue status, maintain the removed intended recipient profile off the list of intended recipients for a first pre-determined period of time; and in response to determining that the first pre-determined amount of time has elapsed, add the removed intended recipient profile to the list of intended recipients.
	Moreover, after yet another exhaustive search of both patent and non-patent literature, the Examiner was unable to find any references which either anticipated or made obvious the claimed invention.
Neither NPL-reference remedies the deficiencies of the previously applied O’Brien and Gierada references, and thereby fails to anticipate and/or make obvious the claimed invention.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861. The examiner can normally be reached Mon-Fri. 8:00 AM- 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAUTAM UBALE/            Primary Examiner, Art Unit 3682